Luke, J.
1. On the trial of one charged with selling intoxicating liquor and with having in his possession spirituous liquors in receptacles holding less than a quart, it was not error for the court to instruct the jury as follows: “I further charge you that if you find, from the evi-
dence, that the defendant had whisky in bottles or receptacles less than , a quart, then that is a violation of the law, and that raises the pre*157sumption that the defendant had the liquor for the purpose of illegal sale.” See answer of the Supreme Court (146 Ga. 807) to certified questions in the instant case. See also Bowen v. State, 19 Ga. App. 778 (92 S. E. 299).
Decided June 13, 1917.
Accusation of sale of liquor, etc.; from- city court of Richmond county—Judge Black. September 2, 1916.
D. G. Fogarty, for plaintiff in error.
W. Inman Curry, solicitor, contra.
2. The evidence authorized the conviction of the accused, and the - court did not err in overruling the motion for a new trial.

Judgment affirmed.


Wade, O. J., and George, J., concur.